DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
	Applicant’s election of Group I in the reply filed on 8/02/2022 is acknowledged. Accordingly, claims 1-11 remain pending.


Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites the limitations “generating the one or more additional ultrasound images based on an imaging parameter that is set to a different value than a value of the imaging parameter used to generate the ultrasound image”. There is insufficient antecedent basis for this limitation in the claim. The phrase “a value of the imaging parameter used to generate the ultrasound image” renders the scope of the claim indefinite, because there is no recitation of “an imaging parameter used to generate the ultrasound image” that distinctly points out the claimed matter. Neither claim 1 or claim 7 (upon which claim 8 depends) define an imaging parameter used to generate the ultrasound image.
Hence, claims 8 are rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. It is recommended to amend the claim to ensure proper antecedent basis and to clarify the limitations of the claim. For the purposes of examination, the broadest reasonable interpretation of indefinite limitations is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Southard et al (US2018/0015256 A1, 2018-01-18) (hereinafter “Southard”), in view of Padwal et al (US2021/0113194 A1, 2021-04-22) (hereinafter “Padwal”).

	Regarding claim 1, Southard teaches a method implemented by a computing device for aiding a clinician in selecting an appropriate vein for catheterization (“A method for using an ultrasound imaging device for inserting a catheter into a body of a patient” [clm 1]; method assists placement of the medical device within a vessel using an ultrasound system [0017]), the method comprising: 
	receiving an ultrasound image that includes one or more blood vessels (“ultrasonically imaging a cross-sectional portion of a subcutaneous patient vessel of the patient by an ultrasound imaging device” [clm 1]); 
	 determining, with hardware of the computing device, diameters of the one or more blood vessels in the ultrasound image (“a processor or other suitable component of the motherboard 64 of the system 10 (FIG. 2) can execute one or more algorithms to automatically detect the presence of a vessel in the ultrasound image of the vessel captured by the system 10 during operation” [0029], figs. 2-3 and assoc par; a processor implements an algorithm to identify vessel diameters [0029]-[0030] [see fig. 3 reproduced below]);

    PNG
    media_image1.png
    263
    575
    media_image1.png
    Greyscale

An algorithm can distinguish the diameter of the blood vessel (boxed) (Southard fig. 3, annotated)
	receiving a user selection of an instrument size (“selecting a vessel occupancy rule defining a maximum amount of occupation of a sample vessel by a sample catheter” [clm 1]; “a catheter size icon 116 that is centered in the vessel comparison ring 112 and is sized according to the size of a sample catheter selected by the clinician on a catheter size selection menu 124” [0031], figs. 3-4 and assoc par; [see fig. 4 reproduced below]); and 
	indicating, in the ultrasound image, at least one blood vessel of the one or more blood vessels based on the instrument size and the diameters of the one or more blood vessels (“viewing occupancy information automatically generated by the ultrasound imaging device, the occupancy information relating to the vessel occupancy rule and the selected sample catheter size” [clm 1]; “a catheter size icon 116 that is centered in the vessel comparison ring 112 and is sized according to the size of a sample catheter selected by the clinician on a catheter size selection menu 124” [0031], figs. 3-4 and assoc par; [see fig. 4 reproduced below]),

    PNG
    media_image2.png
    691
    597
    media_image2.png
    Greyscale

User is able to input a size selection 124 and compare to the size of the blood vessel being imaged 112 (Southard fig. 4)
	but Southard vails to explicitly teach a neural network. 
	However, in the same field of endeavor, Padwal teaches a method of transmitting ultrasound signals to a target blood vessel and processing the ultrasound echoes to generate ultrasound images and an estimated diameter of the blood vessel [clm 1],
	further teaching determining, with a neural network implemented at least partially in hardware of the computing device, diameters of the one or more blood vessels in the ultrasound image (“machine learning, including using neural networks and deep learning, may also be used to aid in identifying and/or measuring the abdominal aorta, or other vessel, organ or structure of interest in a patient based on information obtained via the ultrasound scan” [0027]; “machine learning logic may also aid in measuring the abdominal aorta diameter at multiple cross-sectional locations” [0057], fig. 7 and assoc par; the machine learning logic (i.e. neural network) is applied by a processor to measure the diameter of blood vessels (e.g., abdominal aorta) [0057]-[0065]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method taught by Southard with the neural network taught by Padwal. Medical personnel analyzing ultrasound images often commit measuring errors due to an incorrect orientation of the image plane, resulting in an inaccurate measurement of the anatomical structure (Padwal [0003]). Combining the methods as claimed enables a clinician to ensure that a catheter is properly sized for the vessel in which it is placed using an automatic size comparison tool to assess the fit prior to insertion of the catheter (Southard [0002]). In addition, the use of machine learning (e.g., neural networks and deep learning) may aid in the identification and measure of a vessel, organ or structure of interest in a patient based on information obtained via ultrasound scan (Padwal [0027]).

	Regarding claim 2, Southard in view of Padwal teach the method as described in claim 1, Southard further teaches determining ratios of the instrument size to the diameters of the one or more blood vessels (“a vessel occupancy rule, which dimensionally specifies how much of a sample vessel (representing a cross-sectional, ultrasonically imaged patient vessel) can be occupied by a sample catheter if it were inserted therein” [0023]; “Vessel occupation data 130 is also shown in the user interface 110, which depicts the percentage of vessel occupancy caused by the sample catheter size currently selected in the catheter size selection view 124” [0034], fig. 4 and assoc par; the percentage of vessel occupancy is a ratio of instrument size to the blood vessel diameter [0034]); and 
	comparing the ratios to a threshold ratio (“the size of the vessel comparison ring 112 will change in size to graphically represent the required cross-sectional size of a vessel that will not violate the maximum percentage amount of vessel occupancy when a catheter of the size of that selected in catheter selection menu 124 is present in the vessel” [0040], figs. 3-5 and assoc par; the maximum percentage amount is a threshold value);  
	wherein the indicating the at least one blood vessel is based on the comparing (“Note that the selected vessel occupancy rule will be depicted in the central position of the vessel occupation data 130, along with the vessel occupancy percentage of the next larger and smaller catheter sizes (below and above, respectively)” [0040], fig. 3-5 and assoc par; the blood vessel indication is sized based on the maximum percentage amount of vessel occupancy [0040]).

	Regarding claim 3, Southard in view of Padwal teach the method as described in claim 1, wherein Southard further teaches the indicating includes displaying an outline of the at least one blood vessel (“the vessel comparison ring 112 is depicted, placed atop the cross-sectionally imaged vessel 142 so as to be centered therewith such that its perimeter matches that of the vessel” [0035], figs. 4-6 and assoc par; [see fig. 4 reproduced below]).

    PNG
    media_image2.png
    691
    597
    media_image2.png
    Greyscale

Indication of the blood vessel being imaged 112 (Southard fig. 4)

	Regarding claim 7, Southard in view of Padwal teach the method as described in claim 1, wherein Southard teaches determining the diameters based on the ultrasound image, but Southard fails to explicitly teach the neural network and determining the diameter in one or more additional ultrasound images. Applicant should note that Southard does teach the components necessary for processing and depicting ultrasonic images [0018].
	However, in the same field of endeavor, Padwal teaches the determining the diameters with the neural network is based on the ultrasound image and one or more additional ultrasound images that include the one or more blood vessels (“processing the echo information and generating a plurality of ultrasound images of the blood vessel; generating an estimated diameter of the blood vessel at a plurality of locations based on the plurality of ultrasound images” [clm 13]; “The machine learning logic may also aid in measuring the abdominal aorta diameter at multiple cross-sectional locations” [0057]; a plurality of ultrasound images of the blood vessel are taken and the diameter is derived from the images using machine learning logic (i.e. neural network)).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method taught by Southard with the neural network taught by Padwal. Combining the methods as claimed enables a clinician to ensure that a catheter is properly sized for the vessel in which it is placed using an automatic size comparison tool to assess the fit prior to insertion of the catheter (Southard [0002]). In addition, the use of machine learning (e.g., neural networks and deep learning) may aid in the identification and measure of a vessel, organ or structure of interest in a patient based on information obtained via ultrasound scan (Padwal [0027]).

	Regarding claim 8, Southard in view of Padwal teach the method as described in claim 7, but Southard fails to explicitly teach generating the one or more additional ultrasound images.
	However, in the same field of endeavor, Padwal teaches generating the one or more additional ultrasound images based on an imaging parameter that is set to a different value than a value of the imaging parameter used to generate the ultrasound image (“processing the echo information and generating a plurality of ultrasound images of the blood vessel; generating an estimated diameter of the blood vessel at a plurality of locations based on the plurality of ultrasound images” [clm 13]; the location that ultrasound images are taken interpreted as imaging parameter, ultrasound images are taken at a plurality of different locations (i.e. different values of the imaging parameter)).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method taught by Southard with different values of the imaging parameter as taught by Padwal. Combining the methods as claimed enables a clinician to ensure that a catheter is properly sized for the vessel in which it is placed using an automatic size comparison tool to assess the fit prior to insertion of the catheter (Southard [0002]). In addition, the use of machine learning (e.g., neural networks and deep learning) may aid in the identification and measure of a vessel, organ or structure of interest in a patient based on information obtained via ultrasound scan (Padwal [0027]).

	Regarding claim 9, Southard in view of Padwal teach the method as described in claim 7, wherein Southard further teaches the use of a beamformer (“beamformer 65” [0020], fig. 2 and assoc par),
	but Southard fails to explicitly teach different beamform angles.
	However, in the same field of endeavor, Padwal teaches generating at least one of the one or more additional ultrasound images based on a beamform angle that is different than an additional beamform angle used to generate the ultrasound image (“processing the echo information and generating a plurality of ultrasound images of the blood vessel;” [clm 13]; “Elements 154 may act as pivot points or hinges to allow housing 150 to adhere to contours of the human body, such as contours of the abdomen. That is, each section 152 of CMUT system 140 may contact a portion of the patient's abdomen such that CMUT system 140 follows the contour of the patient's abdomen/mid-section” [0033], figs. 1B-1D and assoc par; the contour of the apparatus inherently produced different beamforming angles for the different respective ultrasound images of the blood vessel [see fig. 1D reproduced below]).

    PNG
    media_image3.png
    686
    1063
    media_image3.png
    Greyscale

Different beamforming angles (arrows) are used to generate images of the blood vessel at the respective locations (Padwal fig. 1D, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method taught by Southard with different beamforming angles as taught by Padwal. Ultrasound examination of certain blood vessels currently requires making antero-posterior measurements derived from a single two-dimensional image; medical personnel analyzing such ultrasound images will often create errors associated with measuring based on an incorrect orientation of the image plane (Padwal [0003]). The use of machine learning (e.g., neural networks and deep learning) may aid in the identification and measure of a vessel, organ or structure of interest in a patient based on information obtained via ultrasound scan (Padwal [0027]). 

	Regarding claim 10, Southard in view of Padwal teach the method as described in claim 1, but Southard fails to explicitly teach the neural network.
	However, in the same field of endeavor, Padwal further teaches generating an additional image that indicates locations corresponding to the one or more blood vessels (“processing the echo information and generating a plurality of ultrasound images of the blood vessel; generating an estimated diameter of the blood vessel at a plurality of locations based on the plurality of ultrasound images; outputting image information associated with the blood vessel” [clm 13]; blood vessel is imaged using ultrasound at a plurality of locations and then image information is output (i.e. indicates locations) based on diameters estimated at the plurality of locations); 
	wherein the determining the diameters with the neural network is based on the ultrasound image and the additional image (“generating an estimated diameter of the blood vessel at a plurality of locations based on the plurality of ultrasound images;” [clm 13]; [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method taught by Southard with an additional image that indicates locations as taught by Padwal. Ultrasound examination of certain blood vessels currently requires making antero-posterior measurements derived from a single two-dimensional image; medical personnel analyzing such ultrasound images will often create errors associated with measuring based on an incorrect orientation of the image plane (Padwal [0003]). The use of machine learning (e.g., neural networks and deep learning) may aid in the identification and measure of a vessel, organ or structure of interest in a patient based on information obtained via ultrasound scan (Padwal [0027]).

	Regarding claim 11, Southard in view of Padwal teach the method as described in claim 10, 
	wherein Southard further teaches the additional image indicates the locations corresponding to the one or more blood vessels with one or more bounding containers (“depiction of the vessel comparison ring 112 occurs automatically once an ultrasound image has been frozen on the display 30 and a catheter size has been selected from the catheter selection menu 124” [0042], figs. 7A-7C and assoc par; “the location of the vessel 142 on the display 30 is automatically detected by the system 10 and the vessel comparison ring 112 is placed atop the detected vessel” [0046]; the method determines the blood vessel depth (i.e. location) and then may overlay a vessel comparison ring (i.e. bounding container) [see figs. 7A-7C reproduced below]).

    PNG
    media_image4.png
    360
    745
    media_image4.png
    Greyscale

Different bounding containers corresponding to the location of the blood vessel (Southard figs. 7A-7C, annotated)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Southard in view of Padwal as applied to claim 3 above, and further in view of Southard et al (US9949720 B2, 2018-04-24; note that citations reference the related application US2013/0102889 A1, 2013-04-25) (hereinafter “Southard”).

	Regarding claim 4, Southard in view of Padwal teach the method as described in claim 3, wherein Southard further teaches displaying the outline of the at least one blood vessel [see claim 1, 3 rejections],
	but the combination of references above fails to explicitly teach displaying a color associated with the instrument size.
	However, in the same field of endeavor, Southard teaches a method for conveying information from an ultrasound imaging system relating to insertion of a medical device into a patient body [clm 12],
	further teaching displaying the outline of the at least one blood vessel includes displaying the outline in a color associated with the instrument size (“color-coded icons, each representing a cross sectional size of a corresponding catheter or other suitable device, are depicted on a display of the ultrasound imaging system, together with and in relation to an ultrasound image of the vessel to be accessed” [0023]; the color-coded icons depicted on the display together with and in relation to an ultrasound image of the vessel interpreted as a colored outline).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the color coding taught by Southard. Combining the methods as claimed enables a clinician to ensure that a catheter is properly sized for the vessel in which it is placed using an automatic size comparison tool to assess the fit prior to insertion of the catheter (Southard – 2018 [0002]). The color-coding of the catheter icons enables the clinician to readily identify which size of catheter will be most suitable for insertion into the imaged vessel” (Southard – 2013 [0023]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Southard in view of Padwal as applied to claim 3 above, and further in view of Sorenson et al (US10452813 B2, 2019-10-22; note that citations reference the related application US2018/0137244 A1, 2018-05-17) (hereinafter “Sorenson”), and additionally in view of Altman et al (US7778380 B2, 2010-08-17; note that citations reference the related application US2008/0226017 A1, 2008-09-18) (hereinafter “Altman”).

	Regarding claim 5, Southard in view of Padwal teach the method as described in claim 3, wherein Southard teaches displaying the outline of the at least one blood vessel [see claim 1, 3 rejections],
	but the combination of references above fails to explicitly teach vein or artery classification using the neural network, determining a confidence level, or displaying the outline with an opacity based on the confidence level.
	However, in the same field of endeavor, Sorenson teaches a method for producing a report from medical image data [clm 9],
	further teaching assigning, with the neural network, one of a vein classification or an artery classification to the one or more blood vessels (“the techniques described above can be applied to vessel analysis … performed for interpretation of both coronary and general vessel analysis such as carotid and renal arteries” [0119]; “The in-image analysis can determine the body section, the orientation, anatomies, modality, sorting information, or any combination thereof. The image analysis module can use known methods of in-image analysis for medical image data such as … convolutional neural network based on deep learning framework” [0199]; ultrasound images are used to classify arteries and veins using the trained neural network [0083], [0121], [0199]-[0208]); and 
	determining a confidence level for the vein classification or the artery classification assigned to the one or more blood vessels (“confidence level based on the confirmed or rejected findings” [0030]; confidence levels are assigned resulting from the neural network vessel analysis [0030]-[0032]);
	but the combination of references above fails to explicitly teach the opacity based on the confidence level.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the blood vessel classification and confidence levels taught by Sorenson. In addition, the use of machine learning (e.g., neural networks and deep learning) may aid in the identification and measure of a vessel, organ or structure of interest in a patient based on information obtained via ultrasound scan (Padwal [0027]). The combination may result in a method which makes it easy to access tools to train and create machine learned algorithms/engines and communicate the results (e.g., number of uses, accuracy, and confidence level) based on the confirmed or rejected findings (Sorenson [0030]).
	Regarding the remaining elements of claim 5, in a related field of endeavor, Altman teaches a method of analysis of data generated by x-ray computed tomography (CT) and other systems which provide spectral information that relate to material composition [0001], further teaching displaying an opacity based on the confidence level determined for the at least one blood vessel (“Moreover, the color, opacity, or hue may be presented as a function of the confidence or probability that a particular location is a particular material” [0054]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above by displaying an opacity based on the confidence level as taught by Altman. Combining the methods may make it easy to access tools to train and create machine learned algorithms/engines and communicate the results (e.g., number of uses, accuracy, and confidence level) based on the confirmed or rejected findings (Sorenson [0030]). The elements superimposed over an ultrasonic cross-sectional image of the patient vessel on the display during a catheter placement assist the clinician in deciding an appropriately sized catheter to be inserted into the patient (Southard – 2018 [0027]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Southard in view of Padwal as applied to claim 3 above, and further in view of Zentgraf et al (US8938283 B2, 2015-01-20; note that citations reference the related application US2013/0150710 A1, 2013-06-13) (hereinafter “Zentgraf”).

	Regarding claim 6, Southard in view of Padwal teach the method as described in claim 3, wherein Southard teaches displaying the outline of the at least one blood vessel [see claim 1, 3 rejections],
	but the combination of references above fails to explicitly teach displaying the outline with an opacity based on a distance to an edge of the ultrasound image.
	However, in a related field of endeavor, Zentgraf teaches a method of providing a surgical navigation using an ultrasound imaging system [clm 11] [0037]-[0043], figs. 1-3 and assoc par; 
	further teaching displaying the outline with an opacity based on a distance of the at least one blood vessel to an edge of the ultrasound image (“Automatic opacity of the tool at specific distances from the target site can be controlled with opacity controls 281.” [0060], figs. 14-20 and assoc par; the opacity of regions of the image can be controlled by the user and can be automatically determined based on a specific distance from a target site (i.e. distance of the blood vessel to an edge of the ultrasound image) [0054]-[0060]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method taught by the modified combination of references above with the opacity display taught by Zentgraf. Combining the methods as claimed enables a clinician to ensure that a catheter is properly sized for the vessel in which it is placed using an automatic size comparison tool to assess the fit prior to insertion of the catheter (Southard [0002]). The combination of methods may result in a surgical navigation system that significantly reduces the surgical time needed to perform a minimally invasive procedure, to more direct navigation paths to the target tissue, and which results in a safer procedure (Zentgraf [0061]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793